 Case 1:19-cv-16630-RMB Document 12 Filed 05/11/20 Page 1 of 9 PageID: 238



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

                                    :
JESSIE SEPULVEDA,                   :    Civil Action No. 19-16630(RMB)
                                    :
                  Petitioner        :
                                    :
           v.                       :
                                    :                 OPINION
WARDEN BRUCE DAVIS, et al.,         :
                                    :
                  Respondents       :
                                    :

BUMB, United States District Judge

     On August 13, 2019, Petitioner Jessie Sepulveda, a state

prisoner incarcerated in New Jersey State Prison, in Trenton, New

Jersey, filed a Petition for Writ of Habeas Corpus under 28 U.S.C.

§ 2254, challenging his 2008 conviction and sentence in Camden

County for murder and other offenses. (Pet., ECF No. 1, ¶¶1-5.)

This Court ordered Respondents to file an answer or motion to

dismiss. (Order, ECF No. 3.) This matter comes before the Court

upon Respondents’ motion to dismiss the petition as barred by the

statute   of    limitations,    (Mot.   to   Dismiss,    ECF     No.   8),   and

Petitioner’s     Memorandum    in   Opposition   to     Motion    to   Dismiss

(“Petr’s Mem.” ECF No. 11.) For the reasons discussed below,

Respondents’ motion to dismiss is granted.
 Case 1:19-cv-16630-RMB Document 12 Filed 05/11/20 Page 2 of 9 PageID: 239



I.   PROCEDURAL HISTORY

     In Indictment No. 3493-09-05, a Camden County grand jury

charged Petitioner with first degree murder (Count One); first-

degree felony murder (Count Three); first-degree robbery, (Count

Four); first degree conspiracy to commit robbery/murder (Count

Five); second-degree possession of a weapon for an unlawful purpose

(Count Six); third-degree unlawful possession of weapons (Count

Seven);   third-degree    terroristic    threats,   (Count   Eight);    and

second-degree certain persons not to have weapons (Count Nine).

(Respt’s Ex. 1, ECF No. 8-5.) Count Two was against a co-defendant

and Count Five was dismissed during trial. (Id. at Ex. 3, ECF No.

8-7 at 1-2; Ex. 8, ECF No. 8-12 at 1-2). The remainder of the

charges, absent the certain persons offense, were submitted to the

jury. (Id., Ex. 8.)

     On April 9, 2008, the jury found Petitioner guilty of murder,

first-degree robbery, possession of a weapon for an unlawful

purpose, unlawful possession of a weapon and terroristic threats.

(Respt’s Ex. 2, ECF No. 8-6.) The jury also answered “yes” to the

question of whether Petitioner committed the murder while the

victim    was   less   than   fourteen-years-old.     (Respt’s    Ex.   2.)

Petitioner waived a jury trial on the certain persons offense.

(Respt’s Ex. 8.) The trial court found Petitioner guilty of the

certain persons offense after a bench trial. (Id.) On June 6, 2008,



                                     2
 Case 1:19-cv-16630-RMB Document 12 Filed 05/11/20 Page 3 of 9 PageID: 240



the court imposed an aggregate sentence of life imprisonment

without parole. (Respt’s Ex. 3, ECF No. 8-7.)

       On or about October 21, 2010, Petitioner filed a motion for

leave to file a notice of appeal as within time in the New Jersey

Superior Court, Appellate Division. (Respt’s Ex. 4 and 5, ECF Nos.

8-8 and 8-9.) The Appellate Division granted Petitioner’s motion.

(Respt’s Ex. 6, ECF No. 8-10.) On or about October 12, 2013, while

his direct appeal was pending, Petitioner signed a pro se petition

for post-conviction relief (hereinafter “PCR”). (Respt’s Ex. 7,

ECF No. 8-11.)

       On   October   28,   2013,   the   Appellate   Division    affirmed

Petitioner’s conviction and sentence. (Respt’s Ex. 8, ECF No. 8-

12.) Petitioner did not file a petition for certification with the

New Jersey Supreme Court. (Pet., ECF No. 1 at 2). Petitioner filed

a PCR petition on November 25, 2013. (Respt’s Ex. 9, ECF No. 8-

13.)

       On September 2, 2014, the trial court dismissed Petitioner’s

PCR petition without prejudice, noting that the original petition

was deficient and out-of-time. (Respt’s Ex. 11, ECF No. 8-15.) On

January 15, 2015, Petitioner filed a letter brief supplementing

his pro se PCR petition. (Respt’s Ex. 12 and 12a, ECF Nos. 8-16

and 8-17). On December 4, 2015, the PCR Court denied the petition.

(Respt’s Ex. 13, ECF No. 8-18.)



                                     3
 Case 1:19-cv-16630-RMB Document 12 Filed 05/11/20 Page 4 of 9 PageID: 241



      On February 3, 2016, Petitioner filed, in the New Jersey

Superior Court, Appellate Division, a notice of appeal from the

denial of his PCR petition with a motion to file as within time.

(Respt’s Ex. 14 and 15, ECF Nos. 8-19 and 8-20.) After granting

Petitioner’s motion to file as within time, on February 28, 2017,

the Appellate Division affirmed the denial of Petitioner’s PCR

petition. (Respt’s Ex. 16 and 17, ECF Nos. 8-21 and 8-22.)

      On March 3, 2017, Petitioner filed a notice of petition for

certification with the New Jersey Supreme Court. (Respt’s Ex. 18,

ECF No. 8-23.) The New Jersey Supreme Court denied his petition On

May 19, 2017. (Respt’s Ex. 19, ECF No. 8-24.) Pursuant to the

prisoner mailbox rule, Petitioner’s habeas petition was filed in

this Court on August 6, 2019. (Pet., ECF No. 1 at 22.) See Jones

v. Morton, 195 F.3d 153, 157-58 (3d Cir. 1999) (holding that a

habeas     petition    is   filed,       for   purposes   of   the   statute   of

limitations, at the moment the prisoner delivers the petition to

prison officials for mailing to the district court.)

II.   DISCUSSION

      A.     The Parties’ Arguments

      Respondents       move   to    dismiss       Petitioner’s   habeas   corpus

petition     with     prejudice     as    barred    the   one-year   statute   of

limitation period. (Respt’s Brief, ECF No. ECF No. 8-1 at 12.)

Respondents contend that Petitioner’s direct appeal concluded on

October 28, 2013, when the New Jersey Superior Court, Appellate

                                           4
 Case 1:19-cv-16630-RMB Document 12 Filed 05/11/20 Page 5 of 9 PageID: 242



Division affirmed his conviction and sentence. Petitioner then had

thirty days, until November 28, 2013, to file a petition for

certification in the New Jersey Supreme Court. (Respt’s Brief, ECF

No. 8-1 at 15, citing N.J. Ct. R. 2:12-3(a), 2:12-7(b)). Petitioner

did   not   seek   further   review   on   direct   appeal.   (Id.)   Thus,

Respondents maintain that Petitioner’s conviction became final,

for purposes of the statute of limitations, on November 28, 2013.

(Id.)

      Respondents acknowledge that habeas statute of limitations

was statutorily tolled while Petitioner’s PCR petition was pending

in state court. (Id.) They submit that the tolling ended on May

19, 2017, when the New Jersey Supreme Court denied Petitioner’s

petition for certification on appeal from the denial of his PCR

petition. (Id.) Even without considering any intermittent time

that may have run on the habeas statute of limitations, the one-

year period started running on May 20, 2017 and expired on Sunday,

May 20, 2018. (Id. at 16.) Thus, Respondents contend their motion

to dismiss should be granted.

      Petitioner opposes Respondents’ motion to dismiss because his

court appointed counsel never advised him of the PCR deadline.

(Petr’s Mem., ECF No. 11 at 4.) His counsel stated, “On October 3,

2013, during the pendency of his appeal, I realized that the five-

year period for filing a timely petition for post-conviction relief

had passed." (Petr’s Mem., ECF No. 11 at 4.) Thus, Petitioner

                                      5
 Case 1:19-cv-16630-RMB Document 12 Filed 05/11/20 Page 6 of 9 PageID: 243



relies on the cause and prejudice doctrine to excuse a procedural

default. (Id. at 4-7.)

     B.    Legal Standard

     28 U.S.C. § 2244(d) provides:

           (d)(1) A 1-year period of limitation shall
           apply to an application for a writ of habeas
           corpus by a person in custody pursuant to the
           judgment of a State court. The limitation
           period shall run from the latest of—

                (A) the date on which the judgment became
                final by the conclusion of direct review
                or the expiration of the time for seeking
                such review;

                (B) the date on which the impediment to
                filing an application created by State
                action in violation of the Constitution
                or laws of the United States is removed,
                if the applicant was prevented from
                filing by such State action;

                (C) the date on which the constitutional
                right asserted was initially recognized
                by the Supreme Court, if the right has
                been newly recognized by the Supreme
                Court and made retroactively applicable
                to cases on collateral review; or

                (D) the date on which the factual
                predicate   of  the   claim  or   claims
                presented could have been discovered
                through the exercise of due diligence.

           (2) The time during which a properly filed
           application for State post-conviction or other
           collateral   review   with   respect  to   the
           pertinent judgment or claim is pending shall
           not be counted toward any period of limitation
           under this subsection.




                                     6
 Case 1:19-cv-16630-RMB Document 12 Filed 05/11/20 Page 7 of 9 PageID: 244



     After a petitioner seeks review from the State’s highest

court,     the    judgment      of   conviction       becomes        final,   and    the

limitations period begins to run after expiration of the 90-day

period for filing a petition for writ of certiorari in the United

States Supreme Court. Swartz v. Meyers, 204 F.3d 417, 419 (3d Cir.

2000). A properly-filed application for post-conviction relief

tolls    the     habeas    statute     of   limitations        under    28    U.S.C.   §

2244(d)(2). Pace v. Diguglielmo, 544 U.S. 408, 410 (2005).

     Section “2244(d) is [also] subject to equitable tolling in

appropriate cases.” Holland v. Florida, 560 U.S. 631, 645 (2010).

“‘[A] statute of limitations should be tolled only in the rare

situation where equitable tolling is demanded by sound legal

principles as well as the interests of justice.’” Jones, 195 F.3d

at 159 (quoting United States v. Midgley, 142 F.3d 174, 179 (3d

Cir. 1998)). The Third Circuit has found that equitable tolling

may be appropriate in circumstances where (1) the petitioner has

actively       misled     the   plaintiff;      (2)    the     plaintiff      in    some

extraordinary way has been prevented from asserting his or her

rights; or (3) the plaintiff has timely asserted his or her rights

mistakenly in the wrong forum. Ibid. (citing Midgley, 142 F.3d at

179). “[A] garden variety claim of excusable neglect, such as a

simple   miscalculation         that   leads    a     lawyer    to     miss   a    filing

deadline, does not warrant equitable tolling.” Holland, 560 U.S.

at 651–52. (internal quotations omitted).

                                            7
 Case 1:19-cv-16630-RMB Document 12 Filed 05/11/20 Page 8 of 9 PageID: 245



      C.    Analysis

      Petitioner’s direct review became final on November 28, 2013,

the expiration of the time in which he had to file a petition for

certification in the New Jersey Supreme Court on direct review.

Even with the benefit of tolling the statute of limitations on

November 25, 2013, the date Petitioner filed his PCR petition, the

tolling period expired on May 19, 2017, when the New Jersey Supreme

Court denied Petitioner’s petition for certification. Thus, the

one-year period in which Petitioner was required to file his habeas

petition ran from May 20, 2017 to May 20, 2018. Petitioner did not

file his petition until August 6, 2019.

      Petitioner argues that he is entitled to equitable tolling

because his appellate counsel did not inform him of the five-year

limitations period for filing a post-conviction motion in New

Jersey.    This,   however,     is   immaterial    because     after    his   PCR

proceedings concluded, Petitioner did not file his habeas petition

in   the   one-year    period   from   May   20,   2017   to   May     20,   2018.

Petitioner has not provided any reason for equitable tolling during

the relevant time period. Even if his counsel did not advise him

of the habeas limitation period, notably, “attorney error has not

been found to rise to the extraordinary circumstances required for

equitable tolling” of the habeas statute of limitations. Johnson

v. Hendricks, 314 F.3d 159, 163 (3d Cir. 2002) Therefore, the Court

will grant Respondents’ motion to dismiss.

                                       8
 Case 1:19-cv-16630-RMB Document 12 Filed 05/11/20 Page 9 of 9 PageID: 246




III. CERTIFICATE OF APPEALABILITY

      Unless a circuit justice or judge issues a certificate of

appealability, an appeal may not be taken from a final order in a

proceeding      under   28   U.S.C.    §       2254.   28   U.S.C.   §   2253(c).    A

certificate of appealability may issue “only if the applicant has

made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree

with the district court’s resolution of his constitutional claims

or that jurists could conclude the issues presented are adequate

to    deserve    encouragement    to       proceed      further.”    Miller-El      v.

Cockrell, 537 U.S. 322, 327 (2003).

      For the reasons discussed above, jurists of reason could not

disagree that the petition is barred by the one-year statute of

limitations and there is no basis for equitable tolling. Therefore,

the Court will deny a certificate of appealability.

IV.   CONCLUSION

      For     the   reasons     discussed          above,     the    Court   grants

Respondents’ motion to dismiss.



Dated:      May 11, 2020

                                                 s/Renée Marie Bumb
                                                 RENÉE MARIE BUMB
                                                 United States District Judge

                                           9
